DETAILED ACTION
	The instant action is a Corrected Notice of Allowability, which corrects claim dependencies from a Notice of Allowance dated March 11, 2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Weber (73,979) on March 18, 2021.


The application has been amended as follows: 
	Claim 5 (Currently Amended): The system of claim 1 
Claim 14 (Currently Amended): The method of claim 10  allowed.


ALLOWANCE

Claims 1-3, 5-11 and 14-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claim 1:
“receive the reclaim request from the client, compare the reclaim request against the client list, classify the reclaim request as one of allowed and restricted, determine a first status of a grace period as inoperative, wherein the first status is one of in effect and inoperative, and responsive to determining the first status of the grace period as inoperative, increment the epoch value of the grace database to define a new current epoch.”

	With respect to Independent Claim 9:
	“comparing, by the server, the reclaim request against a client list; classifying, by the server, the reclaim request as one of allowed and restricted; determining, by the server, a first status of a grace period as inoperative, wherein the first status is one of in effect and inoperative; responsive to determining the first status of the grace period as inoperative, (i) incrementing, by the server, an epoch value of the grace database to define a new current epoch and (ii) changing, by the server, the first status of the grace period to in effect, wherein the epoch value indicates the current epoch; and executing, by the server, the reclaim request; and responsive to executing the reclaim request, establishing, by the server, a record of the client in a new client list associated with the new current epoch.”

With respect to Independent Claim 18:
	“responsive to a server reboot, querying, by a server of a server cluster, the epoch value and the reclaim value to determine a cluster status of the cluster as one of in recovery and in normal operation; responsive to determining the status as in recovery, allowing, by the server, a client to reclaim a previous operational state; responsive to determining the status as in normal operation, preventing by the server, the client from reclaiming the previous operational state; tracking, by the database, a set of flags associated with each server of the server cluster; querying, by the server, the database for a flag status of each server; classifying, by the server, the flag status as one of completed reclaim and pending reclaim; responsive to classifying the flag status as completed reclaim, editing, by the server, the reclaim value in the database to change the cluster status to in normal operation; and responsive to classifying the flag status as pending reclaim, enforcing, by the server, the grace period.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163